DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/11/2022 has been entered.

Preliminary Remarks
This is a reply to the arguments filed on 01/11/2022, in which, no claims have been amended, cancelled, or newly added. Claims 1-2, 8, 11-12, 19-23, 26-27, 29-30, 58-60, and 64 remain pending in the present application with claims 1, 19, and 58 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Response to Arguments
Applicant's arguments filed on 01/11/2022 with respect to claims 1, 19, and 58 have been considered but are moot in view of the new ground(s) of rejection.
 	It is noted that some argument points, such as, “value of encapsulation of video based coding(V3C)”, “volumetric data”, “3D video”, and “storing volumetric information” are not recited 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11, 19-23, 27, 29, and 58-60 are rejected under 35 U.S.C. 103 as being unpatentable over Sinharoy et al. (US 20190122393 A1, hereinafter referred to as “Sinharoy”) in view of Tourapis et al. (US 20190087978 A1, hereinafter referred to as “Tourapis”).
Regarding claim 1, Sinharoy discloses a method comprising: 
accessing a point cloud compression coded bitstream (see Sinharoy, paragraph [0067]: “the electronic device 300 receives an encoded and compressed bitstream”), said point cloud compression coded bitstream comprising an attribute information bitstream (see Sinharoy, paragraph [0071]: “A point cloud is digitized data that visually defines an object in 3-D space. As depicted, the point cloud 405 includes a number of points, with each point representing an 
causing storage of the point cloud compression coded bitstream (see Sinharoy, paragraph [0073]: “Point clouds (such as the point cloud 405) and meshes (such as the mesh 410), utilize substantial bandwidth to transmit from one computing device to another. Compression is necessary to reduce storage and bandwidth requirements”). 
Regarding claim 1, Sinharoy discloses all the claimed limitations with the exception of said point cloud compression coded bitstream configured to be stored as multiple media tracks where one media track of said multiple media tracks is identified as a main media track; grouping said multiple media tracks according to at least one of sequence parameter set information or a track reference identification and video point cloud compression unit header pair, wherein said grouping comprises defining a decoder configuration record associated with one or more sample entries of one of said multiple media tracks.
Tourapis from the same or similar fields of endeavor discloses said point cloud compression coded bitstream configured to be stored as multiple media tracks (see Tourapis, paragraph [0394]: “a point cloud video sequence is segmented into multiple groups of point cloud frames (GOFs). Group of Frames or GOFs may consist of multiple layers of information, with each one representing different types of data, such as geometry and texture information among others”) where one media track of said multiple media tracks is identified as a main media track (see Tourapis, paragraph [0395]: “PCCNAL (Point Cloud Compression Network Abstraction Layer) unit for convenience, that contains information on one or more types of data 
grouping said multiple media tracks according to at least one of sequence parameter set information (see Tourapis, paragraph [0405]: “Each coded block or set of coded blocks can be identified as a PCCNAL unit. Such blocks can include sequence parameter sets, picture parameter sets, geometry video data, occupancy data, texture video data, geometry frame, occupancy frame and texture frame amongst others. For example, Geometry video stream in FIG. 7A can correspond to geometry video data PCCNAL(PCCNAL-GEO), auxiliary info & occupancy maps can correspond to PCCNAL-OCC and Texture video stream can correspond to PCCNAL-ATT. In an alternative embodiment, all of the geometry video data, occupancy data and texture video data can comprise one PCCNAL unit”) or a track reference identification and video point cloud compression unit header pair, wherein said grouping comprises defining a decoder configuration record associated with one or more sample entries of one of said multiple media tracks (see Tourapis, paragraph [0419]: “PCCNAL units can have a PCCNAL header, which may include a start code and/or contain PCCNAL trailing bits. The PCCNAL header is located at the beginning of a PCCNAL unit and the PCCNAL trailing bits are located the end of a PCCNAL unit. By having a PCCNAL header and/or a PCCNAL trailing bits, the decoder can jump to the point where the proper data is located without decode from the beginning to the data”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Tourapis with the teachings as in Sinharoy. The motivation for doing so would ensure the system to have the ability to use the Bit Stream Structure for Compressed Point Cloud Data disclosed in Tourapis to segment a point cloud video sequence into multiple groups of point cloud frames which consist of multiple layers of information wherein each one representing different types of data, such as geometry and texture information among others; to include sequence parameter sets in 
Regarding claim 2, the combination teachings of Sinharoy and Tourapis as discussed above also disclose the method of claim 1, wherein said main media track comprises references to one or more other media tracks of said multiple media tracks such that referenced tracks can be identified for representing the point cloud compression coded bitstream (see Tourapis, paragraph [0398]: “PCCNAL POC: An indexing parameter for such a unit. This index can be used to classify and/or identify each NAL unit and permit grouping of different NAL units based on its value. For example, a geometry and an attribute frame that correspond to the same Point Cloud frame can be given the same index, which helps identify their relationship later during decoding and reconstruction of the point cloud representation. This information may limit placement of PCCNAL units within the bit stream”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 11, the combination teachings of Sinharoy and Tourapis as discussed above also disclose the method of claim 1, wherein causing storage of the point cloud compression coded bitstream comprises: 
accessing the attribute information bitstream, the geometry information bitstream, the occupancy information bitstream and the patch information bitstream (see Sinharoy, paragraph 
storing the attribute information bitstream[[s]] in an attribute video media track (see Tourapis, paragraph [0429]: “when an encoded PCC bit stream is received at the decoder, the decoder may start parsing PCCNAL unit headers. Using information in the headers, a decoder can jump through the bit stream to collect synced occupancy-geometry-texture data”); 
storing the geometry information bitstream in a geometry video media track (see Tourapis, paragraph [0430]: “Type of the video codec: This syntax element defines the video codec, e.g. AVC, HEVC, AV1 or some other codec, as well as the corresponding profile and level information, that is used for encoding the Geometry and Attribute projected video data. Such a syntax element can be signaled once for both the Geometry and Attribute video signals, or can be signaled independently for each video signal”); 
storing the occupancy information bitstream in an occupancy video media track (see Tourapis, paragraph [0430]: “Presence of an occupancy map: a flag that indicates the presence of occupancy map in the bit stream”); 
storing the patch information bitstream in another coded media or metadata track (see Tourapis, paragraph [0430]: “Each layer contains information about the points mapped to a same pixel in a patch but each one corresponds to a different depths”); and 
causing construction and storage of an interleaved indicator metadata indicating an interleaving pattern for one or more components of the attribute video media track, the geometry video media track, the occupancy video media track, and the separate coded media or metadata track (see Sinharoy, paragraph [0110]: “the decoder 650 includes two or more decoding engines 672. To reconstruct the 3-D point cloud the decoder uses information within the patches of the various video frames (such as the one or more geometry frames 614 and the 
The motivation for combining the references has been discussed in claim 1 above.
Claim 19 is rejected for the same reasons as discussed in claim 1 above. In addition, the combination teachings of Sinharoy and Tourapis as discussed above also disclose an apparatus comprising at least one processor and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor (see Sinharoy, paragraph [0048]: “The processor 210 executes instructions that can be stored in a memory 230. The instructions stored in memory 230 can include instructions for decomposing a point cloud, compressing a point cloud. The instructions stored in memory 230 can also include instructions for encoding a point cloud in order to generate a bitstream”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 20 is rejected for the same reasons as discussed in claim 2 above.
Regarding claim 21, the combination teachings of Sinharoy and Tourapis as discussed above also disclose the apparatus of claim 19, wherein one or more other media tracks of said multiple media tracks comprise references to said main media track such that referenced tracks can be identified for representing the point cloud compression coded bitstream (see Tourapis, paragraph [0430]: “In an encoded PCC bit stream, there can be several parameters per slice, per frame/picture, per GOP, or per sequence of Point Cloud Data, which signal information that permits proper decoding and rendering of the point cloud data. The parameters can be present in the bit stream more than one once and at different locations. For example, a parameter can be signaled at both the sequence level and at the slice level. In this case, the parameter at the lower level can overwrite the one at the higher level within the level's scope. In another embodiment, the parameter at the lower level can provide additional information that can clarify 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 22, the combination teachings of Sinharoy and Tourapis as discussed above also disclose the apparatus of claim 21, wherein at least one of said tracks comprises multiple layers, said multiple layers having a particular packing type which are signaled via a multiple layer indicating data structure (see Tourapis, paragraph [0430]: “Layers for each stream … Each video layer can use a different type of a video codec. The type of the video codec used for a particular layers can be signaled”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 23, the combination teachings of Sinharoy and Tourapis as discussed above also disclose the apparatus of claim 22, wherein composition times for samples in a track comprising multiple layers are implicitly set by a file reader to coincide with a particular composition time for the last constituent sample (see Tourapis, paragraph [0462]: “point cloud information for a previously encoded point cloud is received wherein the point cloud information represents a subsequent version of the previously encoded point cloud. For example, the subsequent version may be a representation of the point cloud at a subsequent moment in time, wherein the point cloud is moving or changing as time progresses”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 27, the combination teachings of Sinharoy and Tourapis as discussed above also disclose the apparatus of claim 19, wherein said new box data structure, comprises at least one of a vpcc_profiletier_level, a max_layer _countminus 1, a max_attribute_count, an spsmultiple _layer _streamspresent, an sps_pcmseparate_video present flag, an spsframe _rate, and a vpcc_unit _header (see Tourapis, paragraphs [0417]-[0419]: “FIG. 7B is an example illustration of the conceptual structure of PCC encoded bit stream with PCCNAL units... In some embodiments, PCCNAL units can have a PCCNAL header, which may include a start 
The motivation for combining the references has been discussed in claim 1 above.
Claim 29 is rejected for the same reasons as discussed in claim 11 above.
Regarding claim 58, Sinharoy discloses an apparatus comprising at least one processor and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: 
receive a point cloud compression coded bitstream (see Sinharoy, paragraph [0067]: “the electronic device 300 receives an encoded and compressed bitstream”), said point cloud compression coded bitstream comprising an attribute information bitstream (see Sinharoy, paragraph [0071]: “A point cloud is digitized data that visually defines an object in 3-D space. As depicted, the point cloud 405 includes a number of points, with each point representing an external coordinate of the object”), a geometry information bitstream (see Sinharoy, paragraph [0071]: “The attributes can include a geometry, such as a geographical location”), an occupancy information bitstream (see Sinharoy, paragraph [0067]: “decoded bitstream also includes an occupancy map”), and a patch information bitstream (see Sinharoy, paragraph [0067]: “the frames can include a pictorial depiction, such as one or more patches of each geometric point of the point cloud”); and 
decode the point cloud compression coded bitstream (see Sinharoy, paragraph [0082]: “The decoder can be a user equipment, such as a HMD 116 of FIG. 1. The encoded bitstream 525 is decompressed by video codec 530, to generate decoded bitstream”).
Regarding claim 58, Sinharoy discloses all the claimed limitations with the exception of said point cloud compression coded bitstream configured to be stored as multiple media tracks where one media track of said multiple media tracks is identified as a main track, said main 
Tourapis from the same or similar fields of endeavor discloses said point cloud compression coded bitstream configured to be stored as multiple media tracks (see Tourapis, paragraph [0394]: “a point cloud video sequence is segmented into multiple groups of point cloud frames (GOFs). Group of Frames or GOFs may consist of multiple layers of information, with each one representing different types of data, such as geometry and texture information among others”) where one media track of said multiple media tracks is identified as a main track (see Tourapis, paragraph [0395]: “PCCNAL (Point Cloud Compression Network Abstraction Layer) unit for convenience, that contains information on one or more types of data and its related header information may be used. Encapsulated data can be placed in any location within a bit stream and can be decoded and reconstructed in parallel”), said main track comprising references to other tracks of said multiple media tracks such that referenced tracks can be identified for representing the point cloud compression coded bitstream (see Tourapis, paragraph [0398]: “PCCNAL POC: An indexing parameter for such a unit. This index can be used to classify and/or identify each NAL unit and permit grouping of different NAL units based on its value. For example, a geometry and an attribute frame that correspond to the same Point Cloud frame can be given the same index, which helps identify their relationship later during decoding and reconstruction of the point cloud representation. This information may limit placement of PCCNAL units within the bit stream”); 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Tourapis with the teachings as in Sinharoy. The motivation for doing so would ensure the system to have the ability to use the Bit Stream Structure for Compressed Point Cloud Data disclosed in Tourapis to segment a point cloud video sequence into multiple groups of point cloud frames which consist of multiple layers of information wherein each one representing different types of data, such as geometry and texture information among others; to include sequence parameter sets in PCCNAL(Point Cloud Compression Network Abstraction Layer unit) containing information on one or more types of data and its related header information; to place encapsulated data in any 
Regarding claim 59, the combination teachings of Sinharoy and Tourapis as discussed above also disclose the apparatus of claim 58, wherein the point cloud compression coded bitstream is structured by at least: 
accessing the attribute information bitstream, the geometry information bitstream, the occupancy information bitstream and the patch information bitstream (see Sinharoy, paragraph [0110]: “the decoder extracts the compressed geometry and attributes from the bitstream 626. In certain embodiments, the decoder 650 maps the geometry and attribute to generate the point cloud 602”); 
detecting that the attribute information bitstream, the geometry information bitstream, the occupancy information bitstream and the patch information bitstream follow a compatible coding and timing structure (see Tourapis, paragraph [0391]: “objects are specified as a series of points that are described in terms of 3D geometry and a set of attributes per point that may include information such as color, reflectance, time, or other types of information” and paragraph [0420]: “in the PCCNAL header a start code can be included, which can help in detecting a PCCNAL unit ... For example, an identifier equal to 000000, assuming 6 bits for the identifier, can indicate the PCCNAL is GoF Header Unit, while an identifier equal to 000001 can indicate that the payload includes Geometry Data information. Other identifiers could correspond to occupancy 
causing construction and storage of a video media track, wherein the video media track comprises one or more coded access units (see Tourapis, paragraph [0394]: “a point cloud compression PCC decoder is required to first decode and store the entire geometry video stream for each GOF, as well as any associated information with it, followed by the related texture video stream before starting to reconstruct each frame within a GOF (one may argue that point cloud reconstruction can follow the decoding order of the texture video stream). However, the memory requirements may be reduced by scanning the bit stream and finding the appropriate location of each sub-bit stream (e.g. geometry, occupancy/auxiliary info, texture) and decoding them in parallel”).
The motivation for combining the references has been discussed in claim 58 above.
Claim 60 is rejected for the same reasons as discussed in claim 11 above. In addition, the combination teachings of Sinharoy and Tourapis as discussed above also disclose causing construction and storage of an interleaved indicator metadata file indicating an interleaving pattern for one or more components of the attribute information bitstreams, the geometry information bitstreams, the occupancy information bitstream and the patch information bitstream (see Tourapis, paragraph [0368]: “From the decoder perspective, these parameters are used after the reconstruction of a first 3D point cloud representation and utilized to generate the final 3D point cloud representation. In such a scheme, both geometry and attribute/texture video data are signaled at the same resolution as specified in the point cloud header. Per patch metadata including scaling factors and rotation parameters are also supported in such a scheme, with scaling though now applied on each projected patch independently”).
The motivation for combining the references has been discussed in claim 58 above.
Claims 8, 12, 26, 30, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Sinharoy and Tourapis as applied to claim 1, and further in view of Hannuksela et al. (US 20100153395 A1, hereinafter referred to as “Hannuksela”).
Regarding claim 8, the combination teachings of Sinharoy and Tourapis disclose all the claimed limitations with the exception of the method of claim 1, wherein said grouping comprises a new box data structure, wherein the new box data structure comprises at least information indicative of content of said multiple media tracks in a single location such that decoding of said multiple media tracks results in no or substantially no repetition.
Hannuksela from the same or similar fields of endeavor discloses the method of claim 1, wherein said grouping comprises a new box data structure (See Hannuksela, paragraph [0239]: “MultiTrackGroupBox (unsigned int(32) multi_track_group_type) extends FullBox”), wherein the new box data structure comprises at least information indicative of content of said multiple media tracks in a single location such that decoding of said multiple media tracks results in no or substantially no repetition (See Hannuksela, paragraph [0240]: “multi_track_group_id provides a unique identifier for the multi-track group within the file. relation_attribute_box contains the relations between the indicated tracks or track subsets. num_entries is the number of tracks and track subsets included in this multi-track group”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Hannuksela with the teachings as in Sinharoy and Tourapis. The motivation for doing so would ensure the system to have the ability to use the Multi-Track Group Container box data structure disclosed in Hannuksela to use multi_track_group_id to provide a unique identifier for the multi-track group within the file; to use relation_attribute_box to define the relations between the indicated tracks or track subsets; to use num_entries to define number of tracks and track subsets included in this multi-track group and to use mask_one_bit_required to define a mask for the reserved field of the Subsample Information box thus grouping comprises a new box data structure wherein 
Regarding claim 12, the combination teachings of Sinharoy, Tourapis, and Hannuksela as discussed above also disclose the method of claim 11, wherein each of said one or more components for which the interleaving pattern is indicated are accessible using a SubSampleInformationBox, said SubSampleInformationBox defining an order and configuration information for said one or more components (See Hannuksela, paragraph [0257]: “mask_one_bit_required provides a mask for the reserved field of the Subsample Information box. When (mask_one_bit_required & reserved)==mask_one_bit_required (& is bit-wise and), the corresponding subsample is included in the track subset (provided that all the other criteria are also fulfilled). mask_zero_bit_required provides a mask for the reserved field of the Subsample Information box. When (mask_zero_bit_required & reserved)==0, the corresponding subsample is included in the track subset (provided that all the other criteria are also fulfilled)”).
The motivation for combining the references has been discussed in claim 8 above.
Claim 26 is rejected for the same reasons as discussed in claim 8 above.
Claim 30 is rejected for the same reasons as discussed in claim 12 above.
Regarding claim 64, the combination teachings of Sinharoy, Tourapis, and Hannuksela as discussed above also disclose the method of claim 8, wherein said new box data structure comprises at least one of a vpcc_profile_tier_level, a maxlayer _countminus 1, a max_attribute_count, an spsmultiple _layer _streamspresent, an sps_pcmseparate_video present flag, an spsframe_rate, and a vpcc unit header (see Tourapis, paragraphs [0417]-[0419]: “FIG. 7B is an example illustration of the conceptual structure of PCC encoded bit stream with PCCNAL units... In some embodiments, PCCNAL units can have a PCCNAL 
The motivation for combining the references has been discussed in claim 8 above.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner




/NIENRU YANG/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484